Case 19-13556-mdc          Doc 83    Filed 11/23/20 Entered 11/23/20 13:32:50                Desc Main
                                     Document     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 (PHILADELPHIA)

IN RE:                                               CHAPTER 13
Alessandro B. Micozzi
Kristi M. Micozzi                                    CASE NO.: 19-13556-mdc
       Debtors




                                 CERTIFICATION OF DEFAULT

         NOW COMES the Movant, Wilmington Trust, National Association, not in its Individual

Capacity, but solely as Trustee for MFRA Trust 2014-2, by and through its attorneys, Hill Wallack

LLP, who file this Certification of Default upon the following:

    1. Movant was awarded relief from the automatic stay by Order entered October 13, 2020, as a

         result of Debtor’s failure to remit post-petition mortgage payments and/or respond to

         Movant’s Certification of Default.

    2. A Motion to Reconsider said Order was filed on October 22, 2020 at Doc. No. 71.

    3. Movant resolved the reconsideration motion with Debtor’s attorney in lieu of filing an

         opposition on the condition that Debtors become current on post-petition mortgage payments.

    4. As a result, the Debtor and Movant entered into a certain Stipulation Order Resolving

         Debtor’s Motion to Reconsider wherein the Debtor was to submit payment to cure the full

         arrears by November 18, 2020, submit payment for fees and costs incurred and agreed to

         remain current on all regular post-petition monthly mortgage payments. A true and correct

         copy of the Stipulation is attached hereto and made a part hereof as Exhibit “A.”

    5. On or about November 12, 2020 the court entered an Order approving the Stipulation. See,

         Doc. No. 76.




{08408812; 1}
Case 19-13556-mdc          Doc 83     Filed 11/23/20 Entered 11/23/20 13:32:50                Desc Main
                                      Document     Page 2 of 2



    6. The Stipulation provided that should the Cure Payments or Monthly payments not be

         remitted on the day due, Movant shall file a Certification of Default. If the default is not

         cured within ten (10) days of the date of the Certification of Default, the Court shall enter an

         Order granting relief from the Automatic Stay waiving FED. R. Bankr. P. 3002.1 and

         waiving Rule 4001 (a)(3) so that the Relief Order is immediately effective and enforceable.

         See, Stipulation at ¶7.

    7. The Debtors failed to make the payments required under the Stipulation on November 18,

         2020

    8. As of November 20, 2020, the payment to cure the post-petition arrears in full has not been

         made and therefore the Debtors are in default under the Stipulation.

    9. As such, Wilmington Trust, National Association, not in its Individual Capacity, but

         solely as Trustee for MFRA Trust 2014-2, respectfully requests that the attached Order in

         connection with the Motion for Relief from Stay be entered.


                                                       Hill Wallack LLP

                                                         By: /s/ Angela C. Pattison, Esq.
                                                         Angela C. Pattison, Esq.,
                                                         Attorney ID 307611
                                                         Hill Wallack, LLP
                                                         1415 Route 70 East, Suite 309
                                                         Cherry Hill, NJ 08034
                                                         Telephone 856-616-8086
                                                         Facsimile 856-616-8081
                                                         Email: apattison@hillwallack.com




{08408812; 1}
